DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The term “sintering aid/fixer fluid” is understood to be consistently used and referenced in the specifications as a material that is deposited to perform both functionalities, i.e. sintering aid and fixer fluid. Where the sinter aid/fixer fluid is understood to include a cationically stabilized amphoteric alumina particulate material.                                                               Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-15, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Bredt et al. (US-2006/0,208,388, hereinafter Bredt) as instantly claimed is that while the prior art Bredt teaches providing a first layer of a dry particulate material and dispensing a first fluid comprising a first reactant and a second fluid comprising a second reactant onto a first region of the first layer. Wherein a solidification process can result from ionic bonding via ion-exchange reaction. However, Bredt does not show a sintering aid/fixer fluid including a cationically stabilized amphoteric alumina particulate material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741